Per Curiam:
We have examined the record in this case with the utmost care and find that the decree rendered is not only equitable and just, but strictly in accord with the legal rights of the parties, and we are likewise of opinion that such decree, considered in connection with the record, affords ample protection to the defendants below, plaintiffs in error here,. against the claim or claims of any third person or persons upon the stock herein involved.
The cause having been determined according to not only the equitable but the legal rights of the parties, the judgment should be affirmed.

Judgment affirmed.